Title: To James Madison from Richard O’Brien, 9 January 1803
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir
						Algiers The 9th. of January 1803
					
					Since the departure of Captain Morris on the 29th. of november nothing Very extra has transpired on our affairs.  I had again a few days past tried to prevail on the Generl. of marine to use his influence with the dey to accept A Cash payment from the U States, in Lieu of Stores, but he answered me it would be in Vain that The timber for building The frigt. is So much wanted, and the disappointment So great, that the dey would be more and More Enraged If I was again to talk or propose the Cash paymt.  I answered I had wrote fully on the Subject and That when I had ansrs. he Should Know The result that the Same time the 30 Thousd. dollars woud procure a great Quantity of timber in The Levant as Cheap and better then it Could be brought from the U States.  He Said he would on a proper Occasion talk to The dey on the Subject, but did not expect, it would Ansr. The desired Effect.
					On Sounding The Jew directory on the Subject of A Cash paymt. they are of Opinion that with the 30 Thsd. $, it would require Some Sums to bribe with, and further to never more offer Cash but leave it discretionary with the dey and Ministry to Order Stores or accept Cash.
					On the 7th. or 8th. of July last the dey demanded as an Extra present of denmark The sum of 100 Thousd. dollars and 2 Vessels to go on the regencies affairs to The Levant.  The dean Consul here gained time to write on this Subject to his Govt. whom applied to Bonapart, in order to aid their affairs at Algiers.  The dean and french Consuls were apprized of This Event and left all Quiet, waiting The attack of the dey, when on the Evening of The 31st. of december The dey Sent to The dean Consul to inform him that he gave him 3 days to Quit The Country and Settle his accounts &c.  The dean Consul only owed the regency one years annuity which Amounts to 18 Thsd. dollrs.  The dean Consul by and with The advice of The french agent, offered The dey in full of his Claim 20 Thsd. dollars.  This The dey rejects, and again orders The dean Consl. to prepare to leave Algrs.  On this The french agent, intimates to The ministry and directory that he had the orders of Bonapart to give The dean affairs The aid of france, and had allso received Some important instructions from his govt. and would wish an opportunity to Communicate the Same to The dey.  The ministry Observed That affairs of this nature the french agent must Communicate the Same to The dey, and if he mentioned anything relative to france intending to aid The dean affairs at Algiers it would enrage The dey, particularly as This was The moon of Mahomitan lent Or, ramadan—and a rare thing to find The dey in a good humour.
					The dey got a hint from his ministry and aids of the intent of Bonapart to aid the deans.  On this The dey Sent a message to The french and dean agents, on the Evening of the 7th. Inst. that The dey had made war against france and denmark, that he gave them 30 hours to Quit this Territory and 30 days before he would Commence hostilities.
					I shall Observe That from the 31st. ultimo to the 7th. Inst. the dean Consul aided by the french had been feeling The pulse of The Algerine Ministry and Jew directory in order to try if The dey would renounce his Extraordinary Claim on denmark, but to no effect.  The more he was Sollicited, the more obstinate he was, notwithstanding 20 Thsd. $ was offered by the dean Consul, and I have reason to belive he offered 25 Thsd. $. by the advice of the french agent.  This was for the dey to renounce his Claims and to admit of france gaurenteeing the dean treaty with Algiers.  This More irritated The dey and he renewed his orders for the french and dean agents to depart directly.
					On the morning of the 8th. Inst. The french agent Sent his drogerman to the dey to demand his permission for to dispatch a small french Vessel directly from Algiers for Toulon.  The dey Said the Consul might go in Said Vessel and be the Bearer of his own dispatches.  As this Vessel is but 35 tons the drogerman observed to The dey Said Vessel was too Small to Carry the Consul and his family.  The dey observed that there was 3 french Vessels in port, that the Consul might have 6 days to arrange and prepare to go with his family.
					The Same time the dean Consul had freighted A mahon Brig to Carry him to Toulon & was Sending his trunks &c. on board and all the Consuls ready to attend him to the marine when a dean Brig hove in Sight, and Made the Signal to be a Vessel from denmark with Stores.
					The Prime Minister Kissed the deys feet to admit the french to remain.  The dey acquised to the request, but only gave the french 30 days.  The dey in a manner renounces his arrangemt. made last august with Generl. Hulen The aid of Bonaparte and now again demands that france will pay him The 200 Thousd. dollars borrowed 7 years past from The Ex dey by Herculas the agent of the directory.  This Sum is included in the debt, that france owes to Bacris & Busnachs of Algrs. but the dey demands Said Sum will be paid him by france in 30 days, and that france will give the Customary Consular presents.  These presents Bacris & Busnachs of Algrs. offered to Make to The dey to Save the peace with france but The dey would not admit thereof, but insists, they Shall be Sent him by The Government of france.
					The Potent dey gave orders that The dean consul might remain Settle his affairs and consider of what he could more offer then 25 Thsd. dolrs., and as the Vessel with Stores arrived it throws the deans in a way of arrangeing if not fully in a temporary manner.  The dey does not Seem inclinable to lower from his demand of 200 Thsd. $—and insists that denmark will pay Annually 12 Thsd. Sequins in Stores.  Denmark payes 10 Thsd. Sequins.
					I am Of Opinion that if The deans arranges, even with the aid of The agent of france it will Cost denmark at least 50 Thoud. dollars besides The increase of The Annuity, and I doubt as affairs now Stands whether the dey will admit of The french gaurenteeing the dean treaty Or Suposed Arrangement.
					The 200 Thsd. dollars borrowed 7 years past by the agent of the directory I have been told That when The Bacris & Busnachs of Paris (Brothers to those of & in Algiers) presented those accounts with their Own amounting in all to 10 Millions of Livres that Bonaparte got Enraged and Said This Money was Squandered away by The Ex Govt. without france receiveing Any benefit Whereas the Jews Sayes for this Money They Sent grain which helped to fit out The Levant Expedition.
					No doubt The Jews is interested to use all Their influence to keep france and This Regency friends.  The debt france owes them is their inducement, and further They have as yet, The whole Commerce of This Regency. It is Something risiable that the agents of france in Barbary is Something Subservant to The interests & Views of The Jew directory.
					The dey at present pretends to Say he made no Concession in his Arrangement with france in August last, & no more Then was Stipulated in former treaties, and That he never renounced his Claim for The 200 Thsd. dollars & presents.  The deys letter in ansr. to one he recd. in August last from Bonapart has been published in all The newspapers in Europe and from them This point Can be Judged, but Said letter of The deys was managed here by the prime Minister, The Jew directory & french agent.  The dey Stupidly put his Seal to it.
					In fact The affairs of france here and their Continual negotiations has had So many different Courses in The run of One yr. that it is difficult to give a full or true detail Thereon.
					As the dey on the Evening of The 7th. inst. declared the war against france and next day revoked the order I think notwithstanding The timid Conduct of The french agent, That the treatie between france and Algiers, is Suspended untill that again Bonapart will give this Extraordinary puff or Squall his great Sanction, and without doubt if the Swiss and St. Domingo business with other Considerations do not draw his attention at present That The Ensuing Summer will give the great Consul a Grand Opportunity and pretence to Send 70 Thousand of his warriors to this regency  here. They will find all they could require.
					I think it Strange that on So weighty & important affairs That the french agent, has had no One Audience with The dey As france intentionally by The purport of The treaty of ameins (that part which relates to Malta) intended to draw Gt. Briton into her Views in An Arrangement, with Barbary but as This affair is So long defered france adopts a new Scheme, Sends An officer of rank to Tripoli to aid The Swede affairs  The result is 160 Thsd. dollars for The peace and ransom and to pay 8 Thsd. dollars pr. year as tribute, but the Swede treasury and Govt. has the Consolation to know That The Swede peace with Tripoli is gaurenteed by france.
					Whereas it is a fact, that in May last, tripoli offered to make A peace with The Swede admiral for 60 Thsd. $, it is Evident to me That The french officer Sent to Tripoli by Bonapt. aided by Bosse the french Consul There that they and The Pasha understood Each other.
					Bonapart & the Potent dey does not See Each other Clearly  There is A mist of Agents which prevents, things haveing The duplicate Effect.
					It is further Evident That As The States of Barbary has made those great demands on the Swedes and deans That They Seen the good or bad policy of Searching a powerfull protector in Bonapart, whereas france Could never have anything to turn up More to her pride and Views then to be The protector of The Swedes deans dutch and I may add The Spaniards is Searching The Same Aid to ward of The deys. Extras This will link Those powers to france and make Them Subservant to The Views of The french Govt. as if Those powers has not a free Commerce in This Sea their resourses is much diminished, but if france destroys the Systim of Barbary Those powers, is no longer on account of Barbary Subservant to The influence of france in this point.
					But how is Bonapt. to Succeed in The Scheme without A rupture, it is only force or decissive Measures on the part of france against Algiers that Can in any respects realize—The Views of both parties. Whereas from this political Scheme it will be attaching those powers to france and drawing Them of from Grt. Briton.  You See The Obstacles that is in The way at this Side of The water, and we Shall See what will Be done to remove them.  the dey and ministry here Thinks the interferance of france if acquised to will be The destruction of their System and greatness—in fact it is Clear the dey thinks it is not in The power of france to reduce him or make him Subservant to The Views of The french Cabinet, Or The dey must be in the Secret, that france has a greater interest in his preservation Than in his destruction.
					Those Same Events, or political Schemes might The Sooner drive Those States of Barbary to a rupture with The U States in order allso That we Should run for the Snare or trap   Under this Consideration it would be The interest of The french agent  privately to Sting The United States in this Quarter and by A 2d. Channel to irritate the dey that we were in The plot and in Consequence offered The Cash payment and will not Send Stores.
					It is generally reported and I believe with Some foundation that the dey in attacking the dean on the 31st. ultimo Said That he would Shortly Chace away from his Country The dean french Spanish and American Consuls but to me The dey or ministry has not Said or hinted on this Subject.  The same time you know The State of our affairs, that I can only again offer The Cash in Lieu of Stores and Shall make no Stipulation, but If I have time allowed shall make a full referance of All to you the Same time by different Conveyances wrote to Commodore Morris &c., our Ambasadors & Consuls The State of our affairs.  I presume Should Such an Event take place no nation will be more prepared to meet The Same Then the United States.  I shall add that nothing has or will be left undone on My part to keep the peace and give the requisite information if The same time A Sudden rupture might be at hand.  The squalls is So unregular That we Should be prepared to meet Their greatest force.  Sir I am respectfully Your Most Obt. Servt.
					
						Rd. OBrien
					
					
						1st. I believe the french Consul has orders from his Government to insist That This Govt. will acquise to The following demands—but as yet those points is not mentioned to The dey.
						Viz—That The french national flag to be hoisted on the Consular house at Algiers. NB.  all nations at peace with this regency, Can and does hoist their flags at their Country Seats but not in the City  this is The old Custom or Usansa at Algiers.
						2d. That The french agent Shall enter The Pallace with his Sword and hat on and not kiss The deys hand.
						3d. That Algiers Shall pay for The Vessels and Cargoes of Neopolitans and Genoase that The Corsairs of this regency Captured, Very adjacent to the french Coast, & within the line As Specified in the treatie between the first Consul and Patroon Grandi.
						4th.  That Algiers Shall give up without a ransom 65 french which were in The Spanish Service and deserted to The Algerines from The Garrison of Oran.  I believe there is 8 more demands but I have not as yet heard of Them for a Certainty.
						I am of opinion france will Send the 200 Thsd. and make the old Customary presents and Shall take on me to Say That all Those insults of Algiers will be overlooked by france, whom for Those 50 years has been accustomed to receive The greatest insults and Spoilations from this regency.  The Jews haveing upwards of 20 millions of Livers in france will find it Their interest to part with a part of it to The french Minister in order to Bribe him to overlook The Conduct of The dey—& save their money—and in fact theire lives & their families at Algiers for in Case of An invasion of This regency by the french the Said Jews would be The first Victims.
						further, those Squalls of Algiers will be detailed by The french Agents &c. with great mildness, next The Commerce of Marseilles is a powerfull friend and Supporter of The Barbary System, next whether france has a Just right or not to resent The deys insults and invade This regency, notwithstanding She might be opposed in The project by Great Britain. I am of opinion That as Toulon and Bona  The Seaport of The fertile province of Constantine. That these two ports is but 100 Leauges apart That if france gets a Safe foothold in this Country That She would Care but little about St. Domingo—and leave it to The independant african race. I shall be happy to be mistaken in my Conjectures and to have it in my power to give you a narrative of the destruction of the Iron System—or Govt. of This regency. 
						It is now The 15th. of January & things remains relative to the french and dean affairs As detailed. The dey is at his Country Seat about 2 miles from this City & will be in town in The morning, those Squalls makes no great talk here amongst The inhabitants whom has Seen and heard of so many That they Know They will blow over and That The dey is right & that They are not affraid of our Enemie That They have but little heard of & never seen or felt their force and Experienced Their Generosity, but want them if They should fall.
						NB A Copy of one of Those dispatches is intentionally forwarded for The perusal of The Ambasador of the U States at Paris & c.  I hope he will See his true Course from the purport of The Same.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
